ON MOTION FOR REHEARING.
The ruling that “The petition was not subject to general demurrer upon any ground stated” was not a ruling that the defendants are subject to be evicted from the premises by writ of injunction. If an equitable petition seeks several forms of relief and alleges a cause of action for any part of the relief sought, it will not be subject to dismissal on general demurrer. Carolina Construction Co. v. Branch, 164 Ga. 837.
E. W. Jordan and A. B. Wright, for plaintiff.
B. G. Price, M. C. Bwrwiclc, and Boy V. Harris, for defendants.